Citation Nr: 0816407	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  03-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to April 
1958 and from July 1958 to December 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran provided testimony before a Veterans Law Judge in 
October 2004.  The Board sent the veteran a letter in April 
2008 informing him that the Veterans Law Judge who conducted 
the October 2004 hearing is no longer employed by the Board.  
This letter offered the veteran the opportunity to testify at 
another hearing if he so wished.  The veteran responded in 
May 2008, stating that he would like to provide testimony at 
a hearing before another Veterans Law Judge via a Video 
Conference hearing.  The veteran requested that the hearing 
be scheduled after July 1, 2008.  Consequently, the veteran 
should be scheduled for a Video Conference hearing at the RO 
after July 1, 2008.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, but after July 1, 2008, for a Video 
Conference before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



